Citation Nr: 0531759	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  97-14 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hepatitis A.  


REPRESENTATION

Veteran represented by:  Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from April 30, 1969 to July 
27, 1970.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 RO decision, which denied 
service connection for hepatitis A.  

In a January 2004 decision, the Board denied the veteran's 
claim of entitlement to service connection for hepatitis A, 
along with other claims.  The veteran appealed the January 
2004 Board decision, with respect to the hepatitis A 
determination, to the United States Court of Appeals for 
Veterans Claims (Court).  

In a May 3, 2005 Order, the Court granted a Joint Motion for 
Partial Remand of the parties (the VA Secretary and the 
veteran), vacated the Board's January 2004 decision insofar 
as the hepatitis A determination was concerned, and remanded 
the case back to the Board pursuant to 38 U.S.C. § 7252(a) 
for readjudication consistent with the Motion.  

In September 2005, the veteran's representative submitted 
additional argument with copies of relevant medical 
documents, accompanied by an appropriate waiver of RO initial 
consideration of this evidence.  38 C.F.R. § 19.37 (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.




REMAND

Remand is warranted in this appeal to ensure that all 
pertinent medical evidence is associated with the claims file 
and to obtain a contemporary medical opinion as to the nature 
and etiology of the veteran's claimed hepatitis.  

It is noted that in the Joint Motion for Partial Remand dated 
in April 2005, the parties indicated that the Board should 
have discussed in its decision whether or not the veteran was 
entitled to service connection for hepatitis A under the 
applicable VA rating criteria in effect at the time he filed 
his claim for service connection in 1999.  It was pointed out 
that, under 38 C.F.R. § 4.114, Diagnostic Code 7345 (1999), a 
non-compensable rating is warranted for healed, 
nonsymptomatic hepatitis.  In view of the Motion, it is the 
Board's judgment that a remand to the RO is necessary.  

The evidence in this case shows that during service the 
veteran received gamma globulin as a treatment against 
infectious hepatitis after reportedly having come into close 
contact with an infectious hepatitis patient.  In February 
1999, the veteran filed a claim for service connection, 
alleging that he had just been diagnosed with hepatitis.  
Subsequently, a February 2002 VA outpatient record was 
received, showing that the veteran had antibodies to 
hepatitis A.  The Board in January 2004 denied the veteran's 
claim of service connection on the basis that there was no 
medical documentation that the veteran had hepatitis A 
infection, either in service or at present.  In September 
2005, the veteran's representative submitted additional 
argument in support of the claim, to include information from 
the National Center for Infectious Diseases, which indicates 
that once an individual has had hepatitis A he develops 
antibodies that provide life-long protection from future 
infections.  

Based on the above and in acknowledgement of the presence of 
hepatitis A antibodies in the veteran, it is not clear 
whether any hepatitis A infection of the veteran was related 
to his period of service and whether he had any current 
residuals of such infection.  Moreover, it is not clear 
whether the veteran may have residuals from infection of 
another type of hepatitis.  In that regard, the service 
record does not show what type of hepatitis to which the 
veteran allegedly had exposure via another person.  
(Serological tests for some types of hepatitis were 
unavailable in the 1960s and 1970s.)  

The veteran has not been afforded a VA examination in 
connection with his current claim.  VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  Thus, a remand to obtain 
an examination opinion addressing the underlying questions 
inherent in this case is indicated in this appeal.  Prior to 
the examination, the RO should obtain any additional 
pertinent treatment records indicated by the veteran, to 
include records of treatment or evaluation by VA.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
by a physician who has medical experience 
in matters involving hepatitis and the 
gastrointestinal system, including the 
liver.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be accomplished.  
The examiner is requested to (a) elicit 
from the veteran a history of all 
complaints, treatment, and risk factors 
referable to hepatitis infection; (b) 
furnish a diagnosis of any existing 
disability due to hepatitis with an 
identification of the type of hepatitis 
(e.g., A, B, C, and/or D) involved, and 
(c) render an opinion as to the likely 
date of onset and etiology of any current 
and/or past hepatitis infection.  With 
respect to the latter, the examiner is 
requested to state whether it is more 
likely than not or less likely than not 
that any infection of hepatitis occurred 
during the veteran's period of active 
service from April 30, 1969 to July 27, 
1970.  A complete rationale for all 
opinions expressed should be provided, 
with a discussion of all in-service and 
post-service potential risk factors.  

2.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's claim 
of entitlement to service connection for 
hepatitis, based on a review of the entire 
evidentiary record.  If the benefit sought 
on appeal remains denied, the RO should 
provide the veteran and his representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be 


handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

 
 
 
 

